Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 1 of 7 PageID #: 1


                                                                                                  L'
                      IN THE UNITED STATES DISTRICT COU T
                                                                                      illi i ;f?u
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION                               irrk.
                                                                                      .   '   wf» rCow;
                                                                                              nsfcr;

UNITED STATES OF AMERICA § SEALED
                                               §
v. § Case No. 4:19CR
                                               § Judge
CONRAD ROCKENHAUS §

                                       INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:
                                         Count One

                                                          Violation: 18U.S.C. §
                                                          1030(a)(5)(A) (Intentional
                                                          Damage to a Protected Computer)

                                        Introduction


        At all times material to this Indictment:


         1. The victim in this case (hereinafter, Victim Company ) was an online

company providing travel booking and vacation services to customers. Victim Company

maintained a regional office and operated a computer network with servers located in

Collin County, Texas, in the Eastern District of Texas.

        2. Defendant CONRAD ROCKENHAUS was employed as a developer

services manager, and later an infrastructure architect, for Victim Company beginning on

or around February 28, 2014. In these roles, ROCKENHAUS managed both development

and production servers running the Victim Company s website and was responsible for the

network infrastructure and associated security. During his employment with Victim



Indictment
Page 1 of 6
Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 2 of 7 PageID #: 2




Company, ROCKENHAUS resided in Denton County, Texas, in the Eastern District of

Texas.


         3. Victim Company s online production and development environments were

located on multiple computer servers residing in data centers in different parts of the United

States. These servers contained computer code that controlled several business functions


for the Victim Company, including marketing, scheduling, and payment processing. Users,

including ROCKENHAUS, could connect to Victim Company’s servers remotely using a

Virtual Private Network ( VPN ) employing multi-factor authentication.

         4. ROCKENHAUS was terminated from Victim Company on or about

November 10, 2014.

                                        The Offense

A. Conrad Rockenhaus’ Unauthorized Access to Victim Company’s Computers

         5. On or about November 11, 2014, shortly after ROCKENHAUS was

terminated by Victim Company, ROCKENHAUS remotely accessed the servers via VPN

from his residence located in Denton County, Texas, in the Eastern District of Texas.

Because ROCKENHAUS could not gain privileged access to the system utilizing a

traditional administrative account, he used an account he created prior to his termination

in order to gain “superuser access to Victim Company’s servers (also known in the

industry as a “back door ).

         6. After gaining administrative access to the Victim Company’s servers,

ROCKENHAUS executed a command to shut down a Logical Unit Number (“LUN ) on



Indictment
Page 2 of 6
Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 3 of 7 PageID #: 3




one of t e Victim Company s servers, whic in tu           caused several other Victim

Company’s servers to crash.


         7. Not knowing ROCKENHAUS’s involvement in the server crash, Victim

Company contacted ROCKENHAUS to help restore its servers shortly after the crash.

Victim Company’s management viewed ROCKENHAUS as someone who understood the

network infrastructure and could facilitate the quickest recovery. In the days following

Victim Company’s server crash, ROCKENHAUS was granted access to the Victim

Company’s network to assist with recovery. Victim Company agreed to pay

ROCKENHAUS as a contractor for these services.

         8. During its remediation efforts, Victim Company continued its investigation

of the crash and began to suspect ROCKENHAUS’s involvement with the server crash.

On or about November 16, 2014, Victim Company terminated its contractual agreement to

have ROCKENHAUS assist with the server reconstitution, and notified ROCKENHAUS

of that tennination.

        9. Over the course of the remediation efforts, ROCKENHAUS entered the

disaster recovery facility, located in Plano, Texas, in the Eastern District of Texas, with

other company personnel. However, on or around November 21, 2014, unbeknownst to

and without authorization from anyone at Victim Company, ROCKENHAUS re-entered

the Plano facility alone and disconnected several servers and removed them from the rack,

replacing the rack’s faceplate.




Indictment
Page 3 of 6
Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 4 of 7 PageID #: 4




         10. As a result of the multiple server shutdowns caused by ROCKENHAUS,

Victim Company s business was not fully operational for approximately thirty cumulative

hours between November 10, 2014 and November 24, 2014. During this time period,

customers looking to book vacations or utilize Victim Company’s travel services were

unable to access Victim Company’s website. In sum, the server shutdown caused by


ROCKENHAUS cost Victim Company approximately $242,775 in lost revenue and

approximately $321,858 in recovery and remediation costs.

B. Execution of the Offense

         11. On or about November 11, 2014, within the Eastern District of Texas and

elsewhere, the defendant, CO RAD ROCKENHAUS, knowingly caused the transmission

of a program, information, code, and command, and as a result of that conduct,


intentionally caused, and attempted to cause, damage, without authorization, to a protected

computer, to wit, by logging into Victim Company’s servers after his termination of

employment, executing a command to shut down Victim Company’s servers, and the


offense caused loss during a 1-year period aggregating at least $5,000 in value.

        All in violation of 18 U.S.C. §§ 1030(a)(5)(A) and (c)(4)(B)(i).




Indictment
Page 4 of 6
Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 5 of 7 PageID #: 5




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
         1. The allegations contained in Count One of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i).

         2. Upon conviction of the computer fraud offense in violation of Title 18,

United States Code, Section 1030, set forth in Count One of this Indictment, defendant

CONRAD ROCKENHAUS shall forfeit to the United States of America:

               a. Pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and

                      1030(i), any property, real or personal, constituting, or derived from,

                      proceeds obtained directly or indirectly as a result of such offense;

                      and

               b. Pursuant to Title 18, United States Code, Section 1030(i), any

                      personal property that was used or intended to be used to commit or

                      to facilitate the commission of such offense. The property to be

                      forfeited includes, but is not limited to:

                      1. Phones, computers, or electronic devices used in the


                             commission of the offense; and

                      2. A sum of money equal to the proceeds derived from or

                             obtained as a result of such offense.


        3. If any of the property described above, as a result of any act or omission of

the defendant:



Indictment
Page 5 of 6
Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 6 of 7 PageID #: 6




              a. Cannot be located upon the exercise of due diligence;

              b. Has been transferred or sold to, or deposited with, a third party;

              c. Has been placed beyond the jurisdiction of the court;

              d. Has been substantially diminished in value; or

              e. Has been commingled with other property which cannot be divided

                     without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States

Code, Sections 982(b) and 1030(i).




                                                         A TRUE BILL:




                                                         GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTORNEY
EASTERN DISTRICT OF TEXAS




                                                         Date
Assistant United States Attorney




Indictment
Page 6 of 6
Case 4:19-cr-00181-ALM-CAN Document 1 Filed 08/14/19 Page 7 of 7 PageID #: 7




                     IN THE UNITED STATES DISTRICT COU T
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA § SI )
                                             §
v. § CaseNo. 4:19CR IS!
                                             § Judge
CONRAD ROCKENHAUS §

                                NOTICE OF PENALTY
                                        Count One

Violation: 18 U.S.C. § 1030(a)(5)(A)
Penalty: Not more than ten years imprisonment, a fine not to exceed $250,000, or
             not more than the greater of twice the gross gain to the defendant or twice
             the gross loss to one other than the defendant, or both; supervised release of
               not more than three years.



Special
Assessment: $100.00

                I




Notice of Penalty
Page 1
